Title: From James Madison to John Michael O’Connor, 16 May 1824
From: Madison, James
To: O’Connor, John Michael


        
          Dr. Sir
          Montpr. May 16. 24
        
        I did not receive till yesterday your favor of Apl. 29. The translated Treatise on the Science of war &c. was not quite so long on the way.
        The intrinsic value of the work forms a just title to my thanks; to which I must add those due for the kind interest you express, in the few years of life remaining to me. With you there are many in prospect. I hope they will be happy ones; made so by continued pursuits useful to the public, and praiseworthy for yourself. With esteem & friendly respects
        
          J. M.
        
      